        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 1 of 21



   AFFIDAVIT OF SPECIAL AGENT MICHAEL LIVINGOOD IN SUPPORT OF AN
         APPLICATION FOR A COMPLAINT AND SEARCH WARRANT

I, MICHAEL LIVINGOOD, state:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been so employed since June 2016. I am assigned to the Economic Crimes Squad in the FBI’s

Boston, Massachusetts Field Office. My duties include investigating money laundering, wire

fraud, and internet fraud schemes. I have participated in the execution of warrants involving the

search and seizure of computers, computer equipment, and electronically stored information.

Before becoming a Special Agent, I was an Intelligence Analyst for the FBI and supported

investigative work on a variety of federal crimes, including crimes against children, transnational

organized crime, and money laundering. I have received specialized training in investigating

financial frauds and money laundering. I hold a master’s degree in human services. As a federal

agent, I am authorized to investigate violations of United States laws and to execute warrants

issued under the authority of the United States.

       2.      This affidavit is being submitted in support of applications for:

                (a)    a criminal complaint charging FRANCIS OKAFOR, also known as “Jason
                       Haddon” and “Niro James” (“OKAFOR”), with conspiracy to commit bank
                       and wire fraud, in violation of 18 U.S.C. § 1349; and

                (b)    a warrant to search OKAFOR’s residence at 316 School Street, Taunton,
                       Massachusetts (the “SUBJECT PREMISES”), as described in Attachment
                       A to the proposed warrant;

because there is probable cause to believe both that OKAFOR violated 18 U.S.C. § 1349 and that

the SUBJECT PREMISES contain evidence, fruits and instrumentalities of violations of federal

law, including Title 18, United States Code, Sections 371 (conspiracy), 1014 (false statements to

a bank), 1028A (aggravated identity theft), 1343 (wire fraud), 1344 (bank fraud), 1349 (attempt
                                                   1
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 2 of 21




and conspiracy), 1543 (forgery or false use of a passport), and 1956 and 1957 (money laundering

and conspiracy to commit money laundering) (collectively, the “TARGET OFFENSES”), as

described in Attachment B to the proposed warrant.

       3.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

complaint and search warrants and does not set forth all of my knowledge about this matter.

         PROBABLE CAUSE THAT FEDERAL CRIMES WERE COMMITTED

       4.      As set forth below, there is probable cause to believe that, between at least May

2018 and the present, OKAFOR, together with others known and unknown, conspired to commit

bank and wire fraud, in violation of Title 18, United States Code, Section 1349, through a series

of scams—including romance scams—designed to defraud victims into sending money to bank

accounts that he controlled in others’ names.

       5.      To carry out his fraud scheme, OKAFOR used false foreign passports, in others’

names but with his own photo, to open multiple bank accounts, and directed victims to send money

to those accounts. OKAFOR, together with others known and unknown, then withdrew the

victims’ money at bank branches and ATM machines, often making several withdrawals in a single

day.

       6.      The affected banks—including Bank of America, N.A., J.P. Morgan Chase, N.A.,

Citizen’s Bank, N.A., Santander Bank, N.A., and TD Bank N.A., are all financial institutions

within the meaning of 18 U.S.C. § 20.




                                                2
          Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 3 of 21




                            Bank Accounts Opened With Fake Passports

         7.      A review of bank records and surveillance photos indicates that from in or about

May 22, 2018 through the present, OKAFOR used fake passports to open and use at least 14

different bank accounts in the names of Jason Haddon and Niro James.1 On June 18, 2019,

OKAFOR also used the Niro James identity to open “Shiv Shakti Export LLC” (“Shiv Shakti”)

through the Secretary of the Commonwealth of Massachusetts. He used the business registration

for Shiv Shakti and the Niro James passport also open business bank accounts at multiple financial

institutions. The account openings were as follows:



       Names          Financial        Date           Telephone                Address 2
                     Institution     Opened          Number Used
1.Jason Haddon        Citizen’s     05/31/2018       617-652-6114         95 Bridle Path Circle,
                        Bank                                            Apt. 930, Randolph, MA
2. Jason Haddon        Bank of      05/22/2018       617-652-6114         95 Bridle Path Circle,
                       America                                          Apt. 930, Randolph, MA
3. Jason Haddon       Santander     11/20/2018       617-652-6114       40 Harding Ter., Apt. 1B,
                        Bank                                                  Dedham, MA
4. Jason Haddon       TD Bank       01/22/2019       617-652-6114        4 Cross St., Salem, MA
  5. Niro James       Citizen’s     06/28/2020       339-244-3585           4106 Avalon Dr.,
  6. Shiv Shakti        Bank                                                 Randolph, MA
 7. Niro James       JP Morgan      06/20/2019       617-652-6114           4106 Avalon Dr.,
8. Shiv Shakti       Chase Bank                   (# used by Haddon)         Randolph, MA
 9. Niro James         Bank of      12/12/2019       978-218-8006           4106 Avalon Dr.,
10. Shiv Shakti        America                                               Randolph, MA
 11. Niro James       Santander     06/24/2019       339-244-3585           4106 Avalon Dr.,
12. Shiv Shakti         Bank                                                 Randolph, MA
 13. Niro James       TD Bank       06/24/2019       339-244-3585           4106 Avalon Dr.,
14. Shiv Shakti                                                              Randolph, MA


                                
1
    Some entries in the Niro James accounts were inverted and listed in the name of James Niro.
2
 OKAFOR opened some of the accounts in one address and later changed the account’s address
of record. For instance, the Haddon Citizen’s Bank and Bank of America accounts initially used
1115 Park Street, Stoughton, Massachusetts, 02702, before being changed to 95 Bridle Path
Circle, Apt. 930, Randolph, Massachusetts.
                                                 3
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 4 of 21




       8.      In each of the bank account applications, OKAFOR, impersonating Jason Haddon

and Niro James, claimed not to be a U.S. citizen. OKAFOR opened the Jason Haddon accounts

using a purported passport from the Kingdom of Lesotho (PP # RA648916), and the Niro James

and Shiv Shakti accounts with a purported Kenyan passport (PP # A4630344). According to bank

records, these passports also contained a United States visa. I have searched United States

Department of Homeland Security (“DHS”) records, which list all entries by foreign citizens, and

I was unable to locate travel or visa records for these passports, which indicates that the passports

are fake.

       9.      The telephone number listed for one of the James accounts is the same number as

the one listed for all of the Haddon accounts.

       10.     As explained further below, OKAFOR used these accounts to receive and launder

the proceeds of romance, elder, and other fraudulent scams.

       11.     I have reviewed bank surveillance photos depicting an individual who accessed

each of the above-listed accounts. The photos, some of which are set forth below, all appear to

resemble OKAFOR’s Massachusetts driver’s license photo.




        Figure 3.1: Jason Haddon visa – Santander Bank
                                                               Figure 3.3: Francis Okafor’s
                                                              Massachusetts Driver’s License
                                                                           Photo
                                                 4
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 5 of 21




         Figure 3.2: Niro James passport – Santander
                            Bank


       OKAFOR Telephone Messages Sharing Niro and Haddon Account Information

       12.    On or about February 23, 2021, Kofi Osei (“Osei”), who is also known as “Paul

Proia”, “Kenneth Buck”, and “Jeffrey Anashe”, was indicted in the United States District Court

for the District of Massachusetts for making false statements to a bank, wire fraud, and money

laundering, in violation of Title 18, United States Code, Sections 1014, 1343, and 1956,

respectively. He was arrested at his home address, 95 Bridle Path Circle, Apt 930, Randolph,

Massachusetts. This is the same address OKAFOR used in connection with the Citizens and Bank

of America accounts in the name of Jason Haddon listed in the chart above. 

       13.    A court-authorized search of Osei’s phone revealed numerous messages

concerning the accounts described above between Osei and the phone number (617) 412-7732.

According to records from T-Mobile, the latter number was assigned to OKAFOR at the time

many of the messages were exchanged. Prior to June 18, 2019, this phone number was

registered to a person believed to be OKAFOR’s father. OKAFOR also provided this number

when opening bank accounts in his own name.


                                               5
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 6 of 21




       14.      For example, on or about September 1 or 2, 2019, OKAFOR and Osei exchanged

the following messages, in which OKAFOR messaged the TD Bank account number (ending in

9097) that he opened with the fake passport in the name of Niro James:

             OSEI:     Text me your Touchdown asap

             OKAFOR: TD Bank
                     Acc name: Shiv Shakti export LLC
                     Acc number: 8258439097
                     Routing number: 211370545
                     Swift code: NRTHUS33
                     Bank address: 421 Lincoln street Hingham, MA 02043
                     Home address: 55 Barry street Boston MA, 02121

       15.      From my training and experience working money laundering investigations I

know that a “touchdown” account is a bank account that is used as a place to receive or

“touchdown” a wire transfer derived from criminal activity. Scammers use “touchdown”

accounts to launder proceeds of fraud by either quickly withdrawing cash or sending the funds

on to another account by wire or cashier’s check.

       16.      Other messages from Osei’s phone show that OKAFOR messaged information

regarding the Shiv Shakti/Niro James account at Bank of America to Osei. For example,

message exchanges on or about January 15, 2020 include the message below:

                       Boa
                       Bank address: 525 Washington street Weymouth, MA 02188
                       Acc name: shiv shakti export llc
                       Acc number: 466005860300
                       Routing: 011000138
                       Home address: 4106 Avalon Dr Randolph MA 02368

       17.      In a May 10, 2018 message, OKAFOR sent Osei his alias, Jason Haddon, and an

address of 1115 Park Street, Stoughton, 02702 (which is an address also used in connection with

the Haddon Citizen’s Bank and Bank of America accounts). The message thread runs from on or

                                                6
         Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 7 of 21




about March 13, 2015 until on or about February 24, 2021. Throughout these messages, Osei and

OKAFOR discuss receiving wires and swap account information, and OKAFOR shares his bank

account information for an account in his true name at “First Bank”, which I believe based on my

training and experience investigating financial frauds to refer to First Bank Nigeria, as a location

to send and receive money.

                Victim Funds Flowing in and Out of Haddon and James Accounts

        18.     The records of the bank accounts listed above demonstrate that they were used to

receive and launder the proceeds of various frauds. Each account shows a pattern of incoming

wires and deposits, followed quickly by cash withdrawals. Records indicate that approximately

$1,170,026 in fraudulently obtained moneys flowed through OKAFOR’s “Niro” and “Haddon”

accounts. Set forth below are a few examples:

                               Victim 1 – Virginia Beach, Virginia

        19.     On or about December 6, 2018, the Haddon Santander Bank account received a

$5,500 wire from Victim 1, a 68-year-old woman who lives in Virginia Beach, Virginia. The

funds were quickly withdrawn in cash over the next five days.

        20.     I have interviewed Victim 1, who told me that she met a man online who went by

the name “David Smith”. Smith told Victim 1 that he was an officer in the United States Army

stationed overseas. According to Victim 1, Smith requested money for, among other things, his

daughter’s education, his travel, and his medical expenses. Victim 1 said that, in order to provide

the funds Smith requested, she sold her house and depleted her retirement savings. Also, at

Smith’s direction, Victim 1 sent funds to other accounts, including an account belonging to KFB




                                                 7
         Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 8 of 21




LLC. Kofi Osei, one of OKAFOR’s co-conspirators as described above, opened the KFB LLC

account with a fake passport.

                                     Victim 2 – Chicago, Illinois

        21.       On or about April 4, 2019, the Haddon TD Bank account received a $32,000 wire

from Victim 2, a 70-year-old deaf woman who lives in Chicago, Illinois. The funds were

quickly withdrawn in cash and through purchases at an auto parts auction over the next five days.

        22.       Victim 2 reported to Citibank that she fell victim to a romance scam with a man

that she believed was stationed overseas in the United States military and that she liquidated her

retirement account as a result of the scam.

                                Victim 3 – Bellingham, Washington

        23.       On or about October 2, 2018, the Haddon Citizen’s Bank account received

$13,000 in wires from Victim 3, a 57-year-old from Bellingham, Washington. The funds were

withdrawn from the account in cash within a few days of their receipt.

        24.       On or about January 1, 2021, I interviewed Victim 3, who reported that he was the

victim of an email scam in which he believed he was interacting with representatives of the

International Monetary Fund. In what is known as an “advance fee” scam, Victim 3 believed that

he was providing money up front in order to get a greater amount of money at a later date, which

never occurred.

                                Victim 4 – Broken Arrow, Oklahoma

        25.       Between September 16, 2019 and October 9, 2019, the James Citizen’s Bank

account received $2,275 in wires from Victim 4, a 53-year-old man from Broken Arrow,

Oklahoma. The funds were withdrawn in cash within a few days of being deposited into the

account.
                                                  8
         Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 9 of 21




        26.      On or about February 4, 2021, I interviewed Victim 4, who reported that he had

sent the money to the James account as the result of a finance scam. According to Victim 4, he

was looking to refinance an office building he owned. Victim 4 began communicating with

persons claiming to be Luis Gonzalez and John Rinne at a company named Anchor Investments

USA LLC. Rinne told Victim 4 that he needed to pay an application fee, closing fees, and

mortgage insurance up front and to send the funds to the James’ Citizen’s Bank account. At

some point, Victim 4 contacted Gonzalez, who claimed to be Rinne's manager. Gonzalez stated

that Rinne had been fired but requested that Victim 4 pay more upfront fees. Victim 4 at that

point feared he had been scammed and requested that his money be returned, but he never

received a response or a refund.

                                   Victim 5 – Altamount, Kansas

        27.       On August 14, 2019, the James Niro’ Santander account received a $25,000 wire

from Cynda Lavender, a 56-year-old woman from Altamont, Kansas. The bank’s records show

that these funds were withdrawn from that account by cash withdrawals within a few days of

their receipt.

        28.      On or about February 12, 2021, I interviewed Victim 5, who reported the

following: After her husband died from cancer, she was lonely and joined online dating sites in

hopes of meeting someone. She met a man on one of these services named “Anderson Helmut”,

who claimed that he lived in Oklahoma but was in South Africa on a diamond expedition.

Helmut claimed that the expedition ran into problems and began asking Victim 5 for money to

help him with acquiring diamonds. Helmut introduced Victim 5 to others, who furthered the

story and also asked for funds on Helmut’s behalf. Helmut told Victim 5 that any funds she sent

would be repaid. Victim 5 sent a total of approximately $120,000, including the $25,000 to the

                                                 9
         Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 10 of 21




Santander James account. She funded these payments in part with a $60,000 loan, using her two

vehicles as collateral, which Helmut advised her to take out. She was devastated by the scam,

and it has left her financially vulnerable.

     PROBABLE CAUSE TO BELIEVE THAT THE SUBJECT PREMISES CONTAIN
               EVIDENCE, FRUITS, AND INSTRUMENTALITIES

         29.   There is also probable cause to believe, for the reasons stated above and below,

that OKAFOR’s residence, the SUBJECT PREMISES, contains fruits, evidence, and

instrumentalities of the TARGET OFFENSES.

         30.   OKAFOR listed the SUBJECT PREMISES with the Massachusetts Registry of

Motor Vehicles as his home address and owns a vehicle registered to this address. OKAFOR

owns a .45 caliber firearm, which he purchased in October 2020 using his Massachusetts

firearms license, which is registered at the SUBJECT PREMISES. According to Northern

Bristol County Registry of Deeds, OKAFOR purchased the SUBJECT PREMISES in or about

April 2020. OKAFOR is believed to live at the SUBJECT PREMISES with a girlfriend and a

child.

         31.   According to T-Mobile records, as of August 20, 2021, telephone number 617-

412-7732 was still assigned to OKAFOR. 

         32.   Based on my training and experience investigating financial crimes, I know that

locations occupied by a target often contain evidence that will aid in establishing the “who, what,

why, when, where, and how” of the criminal conduct under investigation, thus enabling the

government to establish and prove each element or alternatively, to exclude the innocent from

further suspicion.




                                                10
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 11 of 21




       33.     I am also aware, based on my training and experience, that individuals engaged in

money laundering often retain records related to stolen or falsified identities. This is because

identities can be used more than once at different banks, as OKAFOR did in the investigation

described above, opening several accounts under each identity. Even months after a fraud has

been committed, identifications may be retained for use in new or ongoing frauds.

       34.     Funds in the James JP Morgan Chase account were accessed as recently as

February 2021, suggesting that records, documents, and communications regarding the Target

Offenses may exist and be maintained in physical or digital format.

       35.     I am also aware, based on my training and experience, that individuals engaged in

money laundering and financial frauds retain records of accounts they have opened in

furtherance of those frauds. Among other reasons, participants in a fraud do not always

appreciate the incriminating nature of records that banks provide in the ordinary course of

business. Bank records show that OKAFOR conducted hundreds of bank transactions, each of

which produced receipts and other records. Although subjects may make efforts to destroy or

eliminate such records, it is reasonable to believe that some are retained intentionally, or by

accident. Participants in a fraud also need to be able to document the proceeds of the fraud to

show a scheme’s net proceeds and the resulting amounts due to coconspirators. As with the false

identifications, bank accounts (and the records they generate) can be used over long periods of

time in connection with several financial transactions. In addition, individuals who perpetrate

fraudulent schemes and/or launder the proceeds also keep ledgers of proceeds, similar to drug

traffickers, that often are found where they reside.

       36.     Finally, I know based on my training and experience as an investigator, that even

if they fail to keep written or electronic records of their activities, individuals involved in

                                                  11
       Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 12 of 21




financial fraud and money laundering activities are unlikely to destroy clothing that they wore

when conducting bank transactions.

       37.     Accordingly, there is probable cause to believe that the SUBJECT PREMISES,

where OKAFOR has lived while committing some of the TARGET OFFENSES, will contain

evidence, fruits, and instrumentalities of the TARGET OFFENSES, including, without

limitation, clothing matching clothing worn in surveillance images and videos; passports and

other identification documents in OKAFOR’s name and in the names of others that OKAFOR

used to open bank accounts; bank account opening documents, monthly statements, debit cards,

ATM receipts, and other banking materials related to the OKAFOR and the TARGET

OFFENSES; ledgers and passwords associated with the fraudulent accounts; computers and

telephones used to communicate with co-conspirators and victims; and cash.

       38.     As discussed below, I also expect that cellular phones and/or computers owned

and used by OKAFOR will contain evidence of the TARGET OFFENSES. As described above,

OKAFOR regularly used a cellular telephone to communicate with at least one co-conspirator,

Osei, between 2015 and late February 2021, to share “touchdown accounts” and to manage the

complexities of the TARGET OFFENSES. In my training and experience, cellular phones and

computers are typically found where targets reside. Further, targets tend not to discard

computers and cellular phones, and even if they do, targets frequently “backup” their computers

and cellular phones to new devices, the cloud, or external hard drives, and they keep those

records for the reasons stated above.

                    SEIZURE OF COMPUTER EQUIPMENT AND DATA

       39.     From my training, experience, and information provided to me by other agents, I

am aware that individuals frequently use computers to create and store records of their actions by
                                                12
       Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 13 of 21




communicating about them through email, instant messages, and updates to online social

networking websites; drafting letters; keeping their calendars; arranging for travel; storing

pictures; researching topics of interest; buying and selling items online; and accessing their bank,

financial, investment, utility, and other accounts online.

       40.     Based on my training, experience, and information provided by other law

enforcement officers, I know that many cell phones (which are included in Attachment B’s

definition of “hardware”) can now function essentially as small computers.            Phones have

capabilities that include serving as a wireless telephone to make audio calls, digital camera,

portable media player, GPS navigation device, sending and receiving text messages and emails,

and storing a range and amount of electronic data. Examining data stored on devices of this type

can uncover, among other things, evidence of communications and evidence of communications

and evidence that reveals or suggests who possessed or used the device.

       41.     I am aware of a report from the United States Census Bureau that shows that in

2016, among all households nationally, 89 percent had a computer, which includes smartphones,

and 81 percent had a broadband Internet subscription. Specifically, in 2016, when the use of

smartphone ownership was measured separately for the first time, 76 percent of households had a

smartphone and 58 percent of households had a tablet, and 77 percent of households had a desktop

or laptop computer. Further, according to the Pew Research Center, as of 2019, 96 percent of adult

Americans own a cellphone, and 81 percent own a cellphone with significant computing capability

(a “smartphone”). The percentage of adults that own a smartphone is even higher among younger

demographic groups: 96 percent of 18-29 year olds, 92 percent of 30-49 year olds, and 79 percent

of 50-64 year olds owned smartphones in 2019.



                                                 13
       Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 14 of 21




       42.     Based on my knowledge, training, experience, and information provided to me by

other agents, I know that computer files or remnants of such files can be recovered months or years

after they have been written, downloaded, saved, deleted, or viewed locally or over the Internet.

This is true because:

               a.       Electronic files that have been downloaded to a storage medium can be

               stored for years at little or no cost.      Furthermore, when users replace their

               computers, they can easily transfer the data from their old computer to their new

               computer.

               b.       Even after files have been deleted, they can be recovered months or years

               later using forensic tools. This is so because when a person "deletes" a file on a

               computer, the data contained in the file does not actually disappear; rather, that data

               remains on the storage medium until it is overwritten by new data, which might not

               occur for long periods of time. In addition, a computer's operating system may also

               keep a record of deleted data in a "swap" or "recovery" file.

               c.       Wholly apart from user-generated files, computer storage media in

               particular, computers' internal hard drives contain electronic evidence of how the

               computer has been used, what it has been used for, and who has used it. This

               evidence can take the form of operating system configurations, artifacts from

               operating system or application operation, file system data structures, and virtual

               memory "swap" or paging files. It is technically possible to delete this information,

               but computer users typically do not erase or delete this evidence because special

               software is typically required for that task.

               d.       Similarly, files that have been viewed over the Internet are sometimes

                                                 14
Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 15 of 21




     automatically downloaded into a temporary Internet directory or "cache." The

     browser often maintains a fixed amount of hard drive space devoted to these files,

     and the files are overwritten only as they are replaced with more recently viewed

     Internet pages or if a user takes steps to delete them.

     e.     Data on a storage medium can provide evidence of a file that was once on

     the storage medium but has since been deleted or edited, or of a deleted portion of

     a file (such as a paragraph that has been deleted from a word processing file).

     Virtual memory paging systems can leave traces of information on the storage

     medium that show what tasks and processes were recently active. Web browsers,

     email programs, and chat programs store configuration information on the storage

     medium that can reveal information such as online nicknames and passwords.

     Operating systems can record additional information, such as the attachment of

     peripherals, the attachment of USB flash storage devices or other external storage

     media, and the times the computer was in use. Computer file systems can record

     information about the dates files were created and the sequence in which they were

     created, although this information can later be falsified.

     f.     As explained herein, information stored within a computer and other

     electronic storage media may provide crucial evidence of the “who, what, why,

     when, where, and how” of the criminal conduct under investigation, thus enabling

     the United States to establish and prove each element or alternatively, to exclude

     the innocent from further suspicion. In my training and experience, information

     stored within a computer or storage media (e.g., registry information,

     communications, images and movies, transactional information, records of session

                                       15
Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 16 of 21




     times and durations, internet history, and anti-virus, spyware, and malware

     detection programs) can indicate who has used or controlled the computer or

     storage media. This “user attribution” evidence is analogous to the search for

     “indicia of occupancy” while executing a search warrant at a residence. The

     existence or absence of anti-virus, spyware, and malware detection programs may

     indicate whether the computer was remotely accessed, thus inculpating or

     exculpating the computer owner. Further, computer and storage media activity can

     indicate how and when the computer or storage media was accessed or used. For

     example, as described herein, computers typically contain information that log:

     computer user account session times and durations, computer activity associated

     with user accounts, electronic storage media that connected with the computer, and

     the IP addresses through which the computer accessed networks and the internet.

     Such information allows investigators to understand the chronological context of

     computer or electronic storage media access, use, and events relating to the crime

     under investigation. Additionally, some information stored within a computer or

     electronic storage media may provide crucial evidence relating to the physical

     location of other evidence and the suspect. For example, images stored on a

     computer may both show a particular location and have geolocation information

     incorporated into its file data. Such file data typically also contains information

     indicating when the file or image was created. The existence of such image files,

     along with external device connection logs, may also indicate the presence of

     additional electronic storage media (e.g., a digital camera or cellular phone with an

     incorporated camera). The geographic and timeline information described herein

                                      16
Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 17 of 21




     may either inculpate or exculpate the computer user. Last, information stored

     within a computer may provide relevant insight into the computer user’s state of

     mind as it relates to the offense under investigation. For example, information

     within the computer may indicate the owner’s motive and intent to commit a crime

     (e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g.,

     running a “wiping” program to destroy evidence on the computer or password

     protecting/encrypting such evidence in an effort to conceal it from law

     enforcement).

     g.     A person with appropriate familiarity with how a computer works can, after

     examining this forensic evidence in its proper context, draw conclusions about how

     computers were used, the purpose of their use, who used them, and when.

     h.     The process of identifying the exact files, blocks, registry entries, logs, or

     other forms of forensic evidence on a storage medium that are necessary to draw

     an accurate conclusion is a dynamic process. While it is possible to specify in

     advance the records to be sought, computer evidence is not always data that can be

     merely reviewed by a review team and passed along to investigators. Whether data

     stored on a computer is evidence may depend on other information stored on the

     computer and the application of knowledge about how a computer behaves.

     Therefore, contextual information necessary to understand other evidence also falls

     within the scope of the warrant.

     i.     Further, in finding evidence of how a computer was used, the purpose of its

     use, who used it, and when, sometimes it is necessary to establish that a particular

     thing is not present on a storage medium. For example, the presence or absence of

                                        17
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 18 of 21




               counter-forensic programs or anti-virus programs (and associated data) may be

               relevant to establishing the user’s intent.

       43.     Based on my knowledge and training and the experience of other agents with whom

I have spoken, I am aware that in order to completely and accurately retrieve data maintained in

computer hardware, computer software or storage media, to ensure the accuracy and completeness

of such data, and to prevent the loss of the data either from accidental or programmed destruction,

it is often necessary that computer hardware, computer software, and storage media (Acomputer

equipment@) be seized and subsequently processed by a computer specialist in a laboratory setting

rather than in the location where it is seized. This is true because of:

               a.      The volume of evidence C storage media such as hard disks, flash drives,

               CDs, and DVDs can store the equivalent of thousands or, in some instances,

               millions of pages of information. Additionally, a user may seek to conceal evidence

               by storing it in random order or with deceptive file names. Searching authorities

               may need to examine all the stored data to determine which particular files are

               evidence, fruits, or instrumentalities of criminal activity. This process can take

               weeks or months, depending on the volume of data stored, and it would be

               impractical to attempt this analysis on-site.

               b.      Technical requirements C analyzing computer hardware, computer

               software or storage media for criminal evidence is a highly technical process

               requiring expertise and a properly controlled environment. The vast array of

               computer hardware and software available requires even computer experts to

               specialize in some systems and applications. Thus, it is difficult to know, before

               the search, which expert possesses sufficient specialized skill to best analyze the

                                                 18
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 19 of 21




               system and its data. Furthermore, data analysis protocols are exacting procedures,

               designed to protect the integrity of the evidence and to recover even "hidden,"

               deleted, compressed, or encrypted files. Many commercial computer software

               programs also save data in unique formats that are not conducive to standard data

               searches. Additionally, computer evidence is extremely vulnerable to tampering or

               destruction, both from external sources and destructive code imbedded in the

               system as a "booby trap."

Consequently, law enforcement agents may either copy the data at the premises to be searched or

seize the computer equipment for subsequent processing elsewhere.

       44.     The premises may contain computer equipment whose use in the crime(s) or storage

of the things described in this warrant is impractical to determine at the scene. Computer

equipment and data can be disguised, mislabeled, or used without the owner=s knowledge. In

addition, technical, time, safety, or other constraints can prevent definitive determination of their

ownership at the premises during the execution of this warrant. If the things described in

Attachment B are of the type that might be found on any of the computer equipment, this

application seeks permission to search and seize it onsite or off-site in order to determine their true

use or contents, regardless of how the contents or ownership appear or are described by people at

the scene of the search.

       45.      The law enforcement agents will endeavor to search and seize only the computer

equipment which, upon reasonable inspection and/or investigation conducted during the execution

of the search, reasonably appear to contain the evidence in Attachment B. If however, the law

enforcement agents cannot make a determination as to use or ownership regarding any particular



                                                  19
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 20 of 21




device, the law enforcement agents will seize and search that device pursuant to the probable cause

established herein.



                 UNLOCKING A DEVICE USING BIOMETRIC FEATURES

       46.     I know from my training and experience, as well as from information found in

publicly available materials, that some models of cellphones made by Apple and other

manufacturers, offer their users the ability to unlock a device via the use of a fingerprint or through

facial recognition, in lieu of a numeric or alphanumeric passcode or password.

       47.     On the Apple devices that have this feature, the fingerprint unlocking feature is

called Touch ID. If a user enables Touch ID on a given Apple device, he or she can register up to

5 fingerprints that can be used to unlock that device. The user can then use any of the registered

fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor.

In some circumstances, a fingerprint cannot be used to unlock a device that has Touch ID enabled,

and a passcode must be used instead, such as: (1) when more than 48 hours has passed since the

last time the device was unlocked and (2) when the device has not been unlocked via Touch ID in

8 hours and the passcode or password has not been entered in the last 6 days. Thus, in the event

law enforcement encounters a locked Apple device, the opportunity to unlock the device via Touch

ID exists only for a short time. Touch ID also will not work to unlock the device if (1) the device

has been turned off or restarted; (2) the device has received a remote lock command; or (5) five

unsuccessful attempts to unlock the device via Touch ID are made.

       48.     The passcode that would unlock the devices found during the search of the Subject

Premises is not currently known to law enforcement. Thus, it may be useful to press OKAFOR’s

finger(s) to the device’s fingerprint sensor or to hold the device up to his face in an attempt to

                                                  20
        Case 1:21-mj-04283-DHH Document 1-1 Filed 08/23/21 Page 21 of 21




unlock the device for the purpose of executing the search authorized by this warrant. The

government may not otherwise be able to access the data contained on those devices for the

purpose of executing the search authorized by this warrant.

       49.     For these reasons, I request that the Court authorize law enforcement to press the

fingers (including thumbs) of OKAFOR to the sensor of electronic devices described in

Attachment B to the proposed warrant, or to place the devices in front of OKAFOR’s face for the

purpose of attempting to unlock the device in order to search their contents as authorized by this

warrant.

                                             CONCLUSION

       50.     Based on the information described above, there is probable cause to believe that

OKAFOR committed conspiracy to commit bank and wire fraud, in violation of 18 U.S.C. § 1349,

and that evidence, fruits, and instrumentalities of that crime and the other TARGET OFFENSES

set forth above, as described in Attachment B to the proposed search warrant, are contained within

the SUBJECT PREMISES as described in Attachment A to the proposed search warrant.


                                                                                    s
                                       MICHAEL LIVINGOOD
                                       Special Agent, Federal Bureau of Investigation


       Subscribed and sworn to by telephone in accordance with Federal Rule of Criminal
                  23rd
Procedure 4.1 this ___day of __________
                              August, 2021.                     4:35 p.m.

________________________________
                    _____________
                                _ __
                                __ ____
                                     _ ___
Hon. David H. Hennessy
                     ssy
                      s
United States Magistrate
                     atee JJudge
                            udge
                            ud
                             dge
                               ge




                                                 21
